Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The amendment filed 11/30/2021 has been entered
Claims 13-19 are rejected.
Claims 1-12 are canceled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made

Claims 13-19 are rejected under 35 U.S.C 103 as being unpatentable over Marinier (US 2016/0080963) in view of Li (US 2018/0279149).

Regarding Claim 13, Marinier teaches a terminal comprising (Marinier, Fig 1B, paragraph 52, WTRU 102): 
a receiver that receives configuration information, which indicates allocation of an interference measurement resource in a unit resource (Marinier, Fig 1B, paragraph 52, WTRU 
a processor that controls interference measurement based on the configuration information, wherein the unit resource is a physical resource block (Marinier, Fig 1B, paragraph 52, WTRU 102 may include processor 118, paragraph 150, a UE may receive an indication whether the DM-IMs may be present in a PRB to be decoded, Fig 6, paragraph 272, step 604, an interference measurement may be determined based on the DM-IM resource).
Marinier does not explicitly teach the below limitation:
(a receiver that receives configuration information, which indicates allocation of an interference measurement resource in a unit resource), and indicates one of a periodic interference measurement resource, a semi-persistent interference measurement resource and an aperiodic interference measurement resource as the interference measurement resource;
However, Li teaches the below limitation:
(a receiver that receives configuration information, which indicates allocation of an interference measurement resource in a unit resource), and indicates one of a periodic interference measurement resource, a semi-persistent interference measurement resource and an aperiodic interference measurement resource as the interference measurement resource (Li, paragraph 18, CSI measurement configuration includes channel measurement and/or interference measurement resource configuration information, for indicating aperiodic channel measurement and/or interference measurement resource);


Regarding Claim 14, Marinier and Li further teach wherein the configuration information indicates one of a plurality of patterns for the allocation of the interference measurement resource (Marinier, Fig 3, paragraph 141, a UE may be provided with or configured with, e.g. via RRC signaling, one or more sets of DM-IM patterns or parameters, paragraph 130, DM-IM pattern 200 may include any number of Interference Measurement Resource Elements (IM-RE) patterns.

Regarding Claim 15, Marinier and Li teach a plurality of patterns for the allocation of the interference measurement resource (Marinier, paragraph 141, a UE may be provided with or configured with, e.g. via RRC signaling, one or more sets of DM-IM patterns or parameters).
However,  Marinier and Li do not specifically disclose wherein one of the plurality of patterns consists of four resource elements with two consecutive subcarriers and two consecutive symbols.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Marinier in view of Li and have, where it has already been disclosed that DM-IM 

Regarding Claim 16, Marinier and Li teach a plurality of patterns for the allocation of the interference measurement resource (Marinier, paragraph 141, a UE may be provided with or configured with, e.g. via RRC signaling, one or more sets of DM-IM patterns or parameters).
However, Marinier and Li do not specifically disclose wherein one of the plurality of patterns consists of a plurality of resource elements with consecutive subcarriers and one symbol.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Marinier in view of Li and have, where it has already been disclosed that DM-IM pattern may include any number of  Interference Measurement Resource Elements (IM-RE) patterns, for the pattern to be a plurality of resource elements with consecutive subcarriers and one symbol, since this is merely a matter of design choice, which involves only routine skill in the art.  

Regarding Claim 17, Marinier teaches a radio communication method for a terminal, comprising (Marinier, Fig 1B, paragraph 52, WTRU 102):
receiving configuration information, which indicates allocation of an interference measurement resource in a unit resource (Marinier, paragraph 150, a UE may receive an 
 controlling interference measurement based on the configuration information, wherein the unit resource is a physical resource block (Marinier, paragraph 150, a UE may receive an indication whether the DM-IMs may be present in a PRB to be decoded, Fig 6, paragraph 272, step 604, an interference measurement may be determined based on the DM-IM resource).
Marinier does not explicitly teach the below limitation:
(receiving configuration information, which indicates allocation of an interference measurement resource in a unit resource) and indicates one of a periodic interference measurement resource, a semi-persistent interference measurement resource and an aperiodic interference measurement resource as the interference measurement resource;
However, Li teaches the below limitation:
(receiving configuration information, which indicates allocation of an interference measurement resource in a unit resource) and indicates one of a periodic interference measurement resource, a semi-persistent interference measurement resource and an aperiodic interference measurement resource as the interference measurement resource (Li, paragraph 18, CSI measurement configuration includes channel measurement and/or interference measurement resource configuration information, for indicating aperiodic channel measurement and/or interference measurement resource);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Marinier by adding the interference 

Regarding Claim 18, Marinier teaches a base station comprising (Marinier, Fig 1A, paragraph 42, base stations 114): 
a transmitter that transmits configuration information, which indicates allocation of an interference measurement resource in a unit resource (Marinier, Fig 1E, paragraph 76, the base stations may include one or more transceivers for communicating with the WTRUs, paragraph 150, a UE may receive an indication whether the DM-IMs may be present in a PRB to be decoded, paragraph 141, a UE may be provided with or configured with, e.g. via RRC signaling, one or more sets of DM-IM patterns or parameters); and 
a processor that receives a report of interference measurement that is controlled in a terminal based on the configuration information, wherein the unit resource is a physical resource block (Marinier, Fig 1A, paragraph 42, base stations 114, paragraph 284, the methods described may be implemented in a computer program and executed by a processor, paragraph 150, a UE may receive an indication whether the DM-IMs may be present in a PRB to be decoded, paragraph 126, if a CSI-IM RE may be overlapped with a DM-IM, a UE may assume that the RE may be used for both CSI-IM RE and DM-IM, the UE may use the RE for interference measurement for CSI feedback and/or interference measurement for demodulation).
Marinier does not explicitly teach the below limitation:

 However, Li teaches the below limitation:
(a transmitter that transmits configuration information, which indicates allocation of an interference measurement resource in a unit resource), and indicates one of a periodic interference measurement resource, a semi-persistent interference measurement resource and an aperiodic interference measurement resource as the interference measurement resource (Li, paragraph 18, CSI measurement configuration includes channel measurement and/or interference measurement resource configuration information, for indicating aperiodic channel measurement and/or interference measurement resource);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Marinier by adding the interference measurement resource being aperiodic as taught by Li.  Because Marinier and Li teach interference measurement resources, and specifically Li teaches the interference measurement resource being aperiodic for the benefit of the analogous art of a channel state measurement method (Li, paragraph 1).

Regarding Claim 19, Marinier teaches a system comprising a terminal (Marinier, Fig 1B, paragraph 52, WTRU 102) and a base station (Marinier, Fig 1A, paragraph 42, base stations 114), wherein

a receiver that receives configuration information, which indicates allocation of an interference measurement resource in a unit resource (Marinier, Fig 1B, paragraph 52, WTRU 102 may include transceiver 120, paragraph 150, a UE may receive an indication whether the DM-IMs may be present in a PRB to be decoded, paragraph 141, a UE may be provided with or configured with, e.g. via RRC signaling, one or more sets of DM-IM patterns or parameters); and 
a processor that controls interference measurement based on the configuration information, wherein the unit resource is a physical resource block (Marinier, Fig 1B, paragraph 52, WTRU 102 may include processor 118, paragraph 150, a UE may receive an indication whether the DM-IMs may be present in a PRB to be decoded, Fig 6, paragraph 272, step 604, an interference measurement may be determined based on the DM-IM resource), and 
the base station comprises: 
a transmitter that transmits the configuration information to the terminal (Marinier, Fig 1E, paragraph 76, the base stations may include one or more transceivers for communicating with the WTRUs, paragraph 141, a UE may be provided with or configured with, e.g. via RRC signaling, one or more sets of DM-IM patterns or parameters).
Marinier does not explicitly teach the below limitation:
(a receiver that receives configuration information, which indicates allocation of an interference measurement resource in a unit resource), and indicates one of a periodic interference measurement resource, a semi-persistent interference measurement resource and an aperiodic interference measurement resource as the interference measurement resource;
However, Li teaches the below limitation:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Marinier by adding the interference measurement resource being aperiodic as taught by Li.  Because Marinier and Li teach interference measurement resources, and specifically Li teaches the interference measurement resource being aperiodic for the benefit of the analogous art of a channel state measurement method (Li, paragraph 1).

Response to Arguments
Applicant's arguments have been fully considered but are respectfully moot as there is a new grounds of rejection.  Please see updated rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAD N DEFAUW whose telephone number is (571)272-6905. The examiner can normally be reached Monday-Thursday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.D/Examiner, Art Unit 2412                                                                                                                                                                                                        

/JAMAL JAVAID/Primary Examiner, Art Unit 2412